internal_revenue_service department of the treasury significant index no thi ngadtihgty 6eabagt participants person to contact mmm deter aepiyag date jan in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a waiver of a portion of the minimum_funding_standard for the plan_year ending we will not rule upon your request for a waiver of the minimum_funding_standard for the plan_year ending date at this time separate request should be made when the financial results and funding requirements can be determined with greater certainty date a this waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 cerisa required after taking into account the contributions made to the plan through the end of to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted the waived amount is the contribution which would otherwise be the plan_sponsor is a member of a controlled_group the sponsor the sponsor and the controlled_group had negative the and the controlled_group had losses for its fiscal years ended september and net_worth for the fiscal years ended september and sponsor and the controlled_group maintained positive working_capital for the fiscal_year ended date but the sponsor’s cash was not sufficient both to meet routine operating_expenses such as payroll and to contribute the minimum_funding requirement company’s business plan anticipates a return to profitability in the fiscal_year ending date the company also expects that its working_capital position will continue to improve flow the as of date the value of the assets of the plan was in addition benefit equal to of the plan's current_liability accruals under the plan were frozen as of date company expects that the date valuation will show that the plan has a full funding limitation of zero the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company the employee_stock_ownership_plan esop or the savings_plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 cb ot erisa when filing form_5500 for the plan the date of this letter should be entered on schedule b actuarial information actuary for the plan a copy of this letter should also be sent to the enrolled we have sent a copy of this letter to the year ended date key district_director in sincerely yours james holland jr chief actuarial branch
